Citation Nr: 0335053	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the veteran's adult son as a 
"child" on the basis of having become permanently incapable 
of self-support prior to attaining the age of 18 years.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had 20 years of active service which ended in 
April 1961.  He died in February 2001.  The appellant is the 
veteran's former spouse.  She is the custodian of their adult 
child.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  


REMAND

Certain VA benefits may be payable to a veteran's child.  The 
term "child" includes an unmarried person who, before 
attaining the age of 18 years, became permanently incapable 
of self-support.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57.  

The "child" must have been shown to have become permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  See 
38 C.F.R. § 3.356(a).  Rating determinations will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his or her own efforts by 
reason of physical or mental defects.  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case.  Rating criteria applicable to 
disabled veterans are not controlling.  See 38 C.F.R. 
§ 3.356(a).



Principal factors for consideration under 38 C.F.R. 
§ 3.356(b) are: 

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been short intervening periods 
when his or her condition was such that he or she was 
employed, provided that the cause of the incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  

(3) It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of the parents, and the like.  In those 
cases where the extent and nature of disability raised some 
doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there would be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
mere disinclination to work or indulgence of relatives or 
friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment only afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.

The appellant contends that the veteran's son became 
permanently incapable of self support prior to reaching his 
18th birthday.  She argues that he was born with a heart 
disorder, and that he developed severe mental impairment.  
She reports that he receives disability benefits from the 
Social Security Administration.  

The veteran's son's birth certificate reflects that he was 
born on October [redacted], 1958.  Therefore, he attained the age of 
18 years on October [redacted], 1976.  The focus of the analysis must 
be on his condition at the time of his 18th birthday.  

As was noted above, the appellant reports that her son 
receives disability benefits from the Social Security 
Administration.  That agency may have medical records which 
contain information regarding the severity of the impairment 
of the veteran's son prior to his 18th birthday.  However, no 
records have been obtained from that agency.  With respect to 
obtaining records in the custody of a Federal department or 
agency, pertinent law and regulations state that the VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records, including 
service medical records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  

In addition, the Board notes that additional relevant 
treatment records which have not been obtained may exist.  In 
this regard, the Board concludes that the RO should try to 
get actual treatment records from the Mental Health Community 
Center which provided a written statement dated in September 
1997 which indicated admission to that center in July 1976.  
Of particular interest would be records dated prior to 
October [redacted], 1976.  The law and regulations provide that VA 
will make reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, to include 
records from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source. 38 C.F.R. 
§ 3.159(c)(1).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and any other 
applicable legal precedent.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  The efforts to 
obtain any records from a Federal 
department or agency shall continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

3.  The RO should make reasonable efforts 
to obtain the actual treatment records 
from the Mental Health Community Center 
which provided a written statement dated 
in September 1997 which indicated 
admission to that center in July 1976.  
Such reasonable efforts will generally 
consist of an initial request for the 
records and, if the records are not 
received, at least one follow-up request.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

6.  Then, the RO should readjudicate the 
claim.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

